 In the Matter Of CHAIN BELT COMPANYandSTEEL WORKERS ORGANIZ-ING COMMITTEE,ON BEHALF OF THEAMALGAMATED ASSOCIATION. OFIRON, STEEL &TINWORKERS OF NORTH AMERICA,LODGE #1527.Case No. R-1541.Decided November 2, 1939Chain and MachineryManufacturing Industrzy-Investigation of Representa-tives:controversy concerning representation of employees:refusal of employerto?reL16gnizeipetltiening'union as theexclusive representativeof,its.employees-Unit Appropriate for Collectin;eBargaining:production and maintenance em-ployees inMilwaukeeCounty plants,excluding supervisory and clericalemployees;single unit comprising five plants in single county located withinarea of2'12miles,substantialfunctionalinterrelation,common management,previous collective agreementwith unionon inter-plant basis,organization ofunion,desires of union uncontestedby any otherlabor organization or employeerepresentative-Representatives:testimonythatunion has majority,no desirefor certification without election-ElectionOrderedMr. Frederick P. MettandMr. Morris L. Forer,for the Board.Wood, Warner & Tyrrel,byMr. Edgar W. Wood,of Milwaukee;Wis., andLines, SpoonerceQuarles, by Mr. Leo Mann,of Milwaukee,Wis., for the Company.Mr. W. O. Sonnemanun,of Milwaukee, Wis., for the Union.Mr. Albert J. Hoban,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 28, 1939, Steel Workers Organizing Committee, on behalfof Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge #1527, herein called the Union, filed with the Re-gional Director for the Twelfth Region (Milwaukee, Wisconsin), apetitionalleging that a question affectingcommercehad arisen con-cerning the representation of employees of Chain Belt Company,Milwaukee, Wisconsin, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations. Act, 49 Stat. 449, herein calledthe Act.On August 25, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules17 N. L.R. B., No. 8.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 5, 1939, the Regional Di-rector issued a notice of hearing, copies of which were, duly. servedupon the Company and the Union. Pursuant to an amended noticeduly served upon the parties, a hearing was held on September 18and 19, 1939, at Milwaukee, Wisconsin, before P. H. McNally, theTrialExaminer duly designated by the Board. The Board, theCompany, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissueswas' afforded all parties.During the course of the hearingthe Trial Examiner Inade several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and-finds that no prejudicial errors were consmitted.The rulings are hereby affirmed.On October 9, 1939, the Company filed a brief with the Board.Pursuant to notice duly served upon the parties, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on October 11, 1939.The Company was -represented by counseland participated in the oral argument.The Union did -not appearbut on October 12, 1939, filed a brief with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYChain Belt Company is a Wisconsin corporation with its principaloffice at Milwaukee, Wisconsin. It is engaged in the manufacture ofchains, sprocket wheels, conveying equipment, concrete mixers, motomixers, road pavers, contractors' pumps, grey-iron castings, andmalleable iron castings.The principal plants of the Company arelocated in Milwaukee and in the village of West Milwaukee; in thecounty of Milwaukee, Wisconsin. It also maintains a plant at Chi-cago, Illinois, which is not involved in this proceeding.In 1938 the value of the raw materials used by the Company at itsMilwaukee County plants, consisting chiefly of pig iron, scrap, steel,steel tubing, rivets, bolts, steel castings, and steel forgings, amountedto $700,000.Eighty per cent of these raw materials were shipped tothe Milwaukee County plants from points outside Wisconsin.Dur-ing the same year, the Company manufactured products to the valueof $5,700,000 at these plants, 87 per cent of which was shipped topurchasers outsideWisconsin.On August 25, 1939. the Company had 1,174 persons in its' employin the Milwaukee County plants. CHAIN BELT COMPANYII.THE ORGANIZATION INVOLVED157Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge #1527, is a labor organization affiliated, with theCongress of Industrial Organizations. It admits to membershipproduction and maintenance employees of the Company, excludingsupervisory and clerical employees.III.THE QUESTION -CONCERNING REPRESENTATIONOn August 7, 1937, the Union and the Company entered into awritten agreement in which the Company recognized the Union asthe representative of its members.The agreement contained pro-visions pertaining to wages, hours, and other terms and conditions ofemployment. In December 1937, the Union, acting in accordancewith a'clause in the agreement, served notice of termination on theCompany.Shortly thereafter, 'represeritatives of both parties met-for,..the.;:purpose of negotiating a new agreement.The Union de-manded exclusive recognition as the representative of the Company'sproduction and maintenance employees.The negotiations were sus-pended after approximately 8 weeks.In May 1939, the Union renewed its demands, but the Companyrefused to recognize it as the exclusive representative of all produc-tion and maintenance employees at its Milwaukee County plantsuntil the Union had legally established that it represented a majority.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connectionwiththe operations of theCompanydescribed in Section I above, has a close,intimate, and substantialrelation to`trade,'traffic, and commerce among the :several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agree, and we find, that the unit orunits which we designate in this proceeding should consist of allproduction and maintenance employees at the Milwaukee Countyplants of the Company, exclusive of supervisory and clericalemployees. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union urges a single unit to comprise the five MilwaukeeCounty plants, while the Company would have us segregate theplants into four units.Plant No. 1, located in the city of Milwaukee, consists of the chaindivision in which chains are manfactured and assembled, and thegrey-iron foundry, in which the Company produces grey-iron cast-ings.Plants Nos. 2, 3, 4, and 5 are located in the village of WestMilwaukee, about 21/2 miles from plant No. 1.Plant No. 2 producesmalleable iron and Z-steel castings; plant No. 3, concrete-mixingmachines; and plant No. 4, conveying equipment.Plant No. 5 is ageneral machine shop.The Company groups these five plants intothree divisions : the chain division, the machinery division,,compris-ing plants Nos. 3, 4, and 5, and'the foundry division.Upon the basis of this classification, the Company argues that thechain division, the machinery division, and the foundry divisionshould be established as separate units.The Company further con-tends that the foundry division should be divided into two separateunits " consisting of the grey-iron foundry and the malleable-ironfoundry.Although the two foundries do not exchange materials or skilledmen with each other, there is a substantial degree of integrationamong the Milwaukee County plants. Plant No. 5 operates as ageneral machine shop for each of the other plants.Almost 50 percent of the output of the foundry division goes to the chain andmachinery divisions for further fabrication. " Some of the material"produced by the chain division is shipped to the machinery divisionfor, its use in manufacturing concrete mixers and conveyingequipment..The Company maintains a single personnel office and John T.Brown, the vice president and works manager, handles all laborrelations for the five Milwaukee County plants.Although the record indicates that some labor organizations hadcertain dealings with the Company on behalf of different groups ofemployees, the Milwaukee County plants have no definite bargaininghistory. prior to August 7, 1937.On that date the Company enteredinto an agreement. with the Union.This contract recognized theUnion for its members only, but it applied to all Milwaukee Countyplants and, in addition to grievance machinery for each plant, it setup a General Grievance Committee with authority over all the Mil-waukee County plants.The Union terminated this agreement inDecember 1937 in order to secure exclusive recognition.The Union desires a single unit.Employees of all five plants areeligible for membership in the Union which is a single lodge of theAmalgamated Association of Iron, Steel & Tin Workers.No labor. CHAIN BELT COMPANY159organization or other employee representative has appeared to con-. test the appropriateness of an inter-plant unit.Because of the physical proximity of the plants, their substantialdegree of functional interrelation, the common ultimate management,the collective agreement with the Union on an inter-plant basis, theorganization of the Union, and its desires uncontested by any labor.organization or other employee representative, we shall include allfive Milwaukee County plants in a single unit.Accordingly, we find that all the production and maintenanceemployees of the Company at its Milwaukee County plants, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of . collective bargaining and that such unit will insureto the employees of the Company the full benefit of their right toself-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union asserts, by testimony of its president and of its at-torney, that it has a majority of the employees comprising eachplant's portion of the appropriate unit.The Union did not produceother evidence of majority designation. In view 'of'the statementby the Union that it did not seek certification without an election,the Company introduced no evidence on this issue.Under the' cir-cumstances we find that the question concerning representation canbest be resolved by means of an election by secret ballot.During the hearing, the Company and the Union entered into astipulation in which they agreed that September 11, 1939, the pay-roll date nearest the hearing, should be used in' determining theeligibility of employees to vote in the election.We see no reason fordeparting from the desires of the parties in this respect.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chain Belt Company, Milwaukee, Wis-consin, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the production and maintenance employees of the Companyat its Milwaukee County plants, excluding supervisory and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis hereby . -DIREcTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective, bargainingwith Chain Belt Company, Milwaukee, Wisconsin, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Di'rector' for theTwelfth, Region, acting in this matter as agent for. the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees at the Milwaukee County plants of the Company whosenames appear on the September 11, 1939, pay roll of the Company,including employees whose names did not appear -on said pay rollbecause they were ill or on vacation and employees who were thenor who have since been temporarily laid off, but excluding super-visory and clerical employees and any employees who have sincequit or been discharged for cause, to determine whether or not they.desire to be represented by Amalgamated Association of Iron, Steel& Tin Workers of North America, Lodge #1527, foi the>purposesof collective bargaining.MR. WILLIAM M. LEisERSON, . concurring :I agree with the result reached in this case.But I do not thinkthat the integration of the employer's production processes and theunified personnel office for the.five plants should be made the basisfor determining the bargaining unit.Employers who regularlymake collective bargaining contracts with different organizationsrepresenting a number of separate bargaining units also have inte-grated production and management but the employees' method ofself-organization for collective bargaining must be the primary factorin determining the bargaining unit.Since there is only one organization of employees contending forthe right to act as exclusive representative in the present case, andthis includes production and maintenance employees from all fiveplants organized to bargain as a single unit, in the absence of anycontract or established custom or practice to the contrary, this em-ployees' unit must be held appropriate.